     Jason Honaker SBN 251170
 1
     851 Burlway Road, Suite 208
 2   Burlingame, CA 940101
     650.259.9203 p 877.218.4033 f
 3   Jh@honakerlegal.com
 4
     Attorney for Debtors
 5   Ophelila Alvarez

 6
                          UNITED STATES BANKRUPTCY COURT
 7
                         NORTHERN DISTRICT OF CALIFORNIA
 8

 9   In re:                                  )    Case No.:19-30319
                                             )    Chapter 13
10
     Ophelia Alvarez                         )
11                                           )
                                             )    MEMORANDUM OF POINTS AND
12                                           )    AUTHORITIES
     Debtors.                                )
13
                                             )
14                                           )
                                             )
15                                           )
                                             )
16

17
           The purpose of Federal Rule 59(e) is to permit the
18
     correction of any manifest errors of law or fact that are
19
     discovered, upon reconsideration, by the trial court. Thus, a
20
     court, under this rule, may amend, amplify or expand upon its
21
     initial findings even to the extent that the modified or
22
     additional findings in effect reverse the initial ruling.”
23
     NationsBank v. Blier (In re Creative Goldsmiths), 178 B.R. 87,
24
     91 (Bankr. D.Md.1995) (citing National Metal Finishing v.
25
     Barclaysamerican, 899 F.2d 119, 123 (1st Cir.1990).                  The BAP
26
     considers a motion for reconsideration filed within 14 days to
27
     be a motion to “alter or amend the judgment” within the meaning
28




     Case: 19-30319   Doc# 40   Filed: 08/29/19    Entered: 08/29/19 16:26:33   Page 1 of 2
 1   of FRBP 8002(b). Shapiro ex rel. Shapiro v. Paradise Valley
 2   Unified Sch. Dist., 374 F.3d 857, 863 (9th Cir. 2004).
 3         Under Fed. R. Civ P. Rule 60(b), a court may relieve a
 4   party from a final judgment, order or proceeding only in the
 5   following circumstances. See Fed. R. Civ. P. 60(b); see also De
 6   Saracho v. Custom Food Mach., Inc., 206 F.3d 874, 880 (9th Cir.
 7   2000) (noting that a district court's denial of Rule 59 and Rule

 8   60(b) motions is reviewed for an abuse of discretion). FRCP

 9   60(b)(1), which is incorporated in the Bankruptcy Code via Fed.

10   R. Bankr. P. 9024, provides in pertinent part as follows:

11      Grounds for Relief from a Final Judgment, Order, or

12      Proceeding. On motion and just terms, the court may relieve a

13      party or its legal representative from a final judgment,

14      order, or proceeding for the following reasons:

15      (1) mistake, inadvertence, surprise, or excusable neglect;

16      (2) newly discovered evidence that, with reasonable diligence,

17   could not have been discovered in time to move for a new trial

18   under Rule 59(b);

19      (3) fraud (whether previously called intrinsic or extrinsic),

20   misrepresentation, or misconduct by an opposing party;

21      (4) the judgment is void;

22      (5) the judgment has been satisfied, released or discharged;

23      it is based on an earlier judgment that has been reversed or

24      vacated; or applying it prospectively is no longer equitable;

25      (6) any other reason that justifies relief

26

27      /s/ Jason Honaker, Attorney for Debtor

28




     Case: 19-30319   Doc# 40   Filed: 08/29/19   Entered: 08/29/19 16:26:33   Page 2 of 2
